Order entered May 27, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00618-CR

                            JOHN ALLEN ENGLISH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 32068CC

                                          ORDER
        The Court DENIES as moot appellant’s May 26, 2015 pro se motion to extend time to

file a docketing statement. The Court dismissed this appeal for want of jurisdiction on May 18,

2015.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE